This appeal is from an order of the trial court denying a petition of appellant for a modification of a decree of divorce upon the grounds of alleged changed conditions.
November 19, 1924, respondent was granted a decree of divorce and awarded the custody of the two minor children of the parties, Thesa Florence Bigelow, then four, and Elizabeth Josephine Bigelow, then three years of age, with the privilege to the mother of visiting and seeing the children at reasonable times.
The petition was verified by appellant on August 10, 1927, among other things alleging that, two days before, she had married one Robert Smith; that since the decree of divorce had been granted her condition financially had been greatly improved, so that she was able to care for the children; that her present husband was in full sympathy with her petition; that he was well able to assist in caring for the children and desired *Page 139 
that the custody of the children be given to the petitioner; that, during the time respondent had had the custody of the children, eleven different persons had the children to board and lodge; and that petitioner was better able to care for them than any of the eleven persons who had had them.
Other minor matters are alleged, and the entire record and every word of the statement of facts has been read with care.
[1] The fact that respondent was awarded the decree of divorce, evidently as the injured party, and the custody of the children, of course, suggests that the trial court had good reason for so disposing of the custody of the infant daughters.McDaniel v. McDaniel, 145 Wash. 54, 258 P. 1026. The interests of the children, of course, are paramount; but since the parents are divorced, the children must be in the custody of one or the other. They cannot have both the father's directing influence and the mother's gentle care and affection. Delle v.Delle, 112 Wash. 512, 192 P. 966, 193 P. 569.
While the appeal and plea made to us, both by briefs and oral argument, are fervently earnest, we can see no reason for disturbing the judgment of the trial court.
Affirmed. *Page 140